DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-12, 14-16, 18, 19 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“identifying a decision point that is upcoming along a main route being
travelled by a user between an origin and a destination, at which decision point
there are a plurality of outgoing segments, and at which decision point there are
one or more alternative routes to the destination, wherein each alternative route
passes along a different one of the outgoing segments at the decision point than an
outgoing segment providing a continuation of the main route;
generating one or more alternative routes between the decision point and
the destination after identifying the upcoming decision point along the main route
being travelled by the user;
storing, in at least one database, data indicative of each of the alternative
routes in association with data indicative of an outgoing segment at the decision

determining, when a current position of a user passes the decision point,
whether the current position of the user can be matched to the outgoing segment
providing the continuation of the main route, and, when the current position of the
user cannot be matched to the outgoing segment providing the continuation of the
main route, determining whether the current position of the user can be matched to an outgoing segment at the decision point included in one of the alternative
routes that is stored in the at least one database;
when the current position of the user can be matched to an outgoing
segment at the decision point included in one of the alternative routes that is
stored in the at least one database, obtaining the data indicative of that alternative
route, and using that alternative route as a new main route from the decision point
to the destination;
when the current position of the user cannot be matched to an outgoing
segment at the decision point associated with one of the alternative routes that is
stored in the at least one database, identifying an outgoing segment to which the
current position of the user can be matched, generating a route from the decision
point to the destination along that segment, and using the generated route as a new
main route from the decision point to the destination; and
controlling, by a processor, one or more of a display and a speaker to
output navigation instructions associated with the alternative route or the
generated route for guiding the user along the new main route from the decision
point to the destination.”

The invention is useful for determining a route taken by a user.

Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666